Citation Nr: 1642815	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-01 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a concussion (claimed as traumatic brain injury (TBI)).

2.  Whether new and material evidence has been received to reopen a claim of service connection for heat exhaustion (claimed as heat stroke).

3.  Whether new and material evidence has been received to reopen a claim of service connection for memory loss, to include as secondary to concussion or heat exhaustion.

4.  Whether new and material evidence has been received to reopen a claim of service connection for psychiatric disability, to include as secondary to concussion or heat exhaustion.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability (claimed as arthritis).  

6.  Entitlement to service connection for asbestosis (claimed as breathing problems).

7.  Entitlement to service connection for kidney disease, to include as secondary to heat exhaustion.

8.  Entitlement to service connection for a thyroid disability, to include a secondary to heat exhaustion.

9.  Entitlement to service connection for chronic pneumonia.

10.  Entitlement to service connection for a right hip disability.

11.  Entitlement to service connection for a left hip disability.

12.  Entitlement to service connection for a right foot disability.

13.  Entitlement to service connection for a left foot disability.

14.  Entitlement to service connection for a right ankle disability.

15.  Entitlement to service connection for a left ankle disability.

16.  Entitlement to service connection for headaches, to include as secondary to hearing loss, tinnitus, or heat exhaustion, or as due to exposure to chemicals and vaccines.  

17.  Entitlement to service connection for vision problems, to include as secondary to headaches or heat exhaustion.

18.  Entitlement to service connection for a disability manifested by fatigue (claimed as chronic fatigue syndrome), to include as secondary to heat exhaustion.

19.  Entitlement to service connection for hemorrhoids, to include as secondary to heat exhaustion and psychiatric disability.

20.  Entitlement to service connection for hypertension, to include as secondary to heat stroke, or as due to diesel fume exposure.

21.  Entitlement to service connection for vertigo, to include as secondary to or aggravated by hearing loss, tinnitus, and heat exposure, or as due to exposure to solvents.

22.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to psychiatric disability or medication for service-connected disability, or as due to second-hand smoke exposure.

23.  Entitlement to obstructive sleep apnea (OSA), to include as secondary to heat stroke.

24.  Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to heat stroke.

25.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

26.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

27.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

28.  Entitlement to special monthly compensation (SMC), based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who had National Guard service from November 1989 to November 1995 (federalized periods not yet verified), and additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 (finding no new and material evidence to reopen claims of service connection for concussion and psychiatric disability and reopening and denying on the merits a claim of service connection for heat exhaustion); December 2012 (granting service connection and a 10 percent rating for hearing loss); January 2014 (denying all other claims except vertigo); April 2014 (denying service connection for vertigo and continuing the previous denial of headaches); and November 2014 (continuing the previous denial of service connection for vertigo) rating decisions by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

Although the RO reopened (and denied on the merits) the claim of service connection for a heat exhaustion in the February 2012 rating decision, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996), aff'd, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issue is characterized accordingly.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a rash on the legs, to include as due to chemical exposure, was addressed in a July 2013 VCAA notice and at the Board hearing.  At the March 2016 Board hearing, the Veteran raised the issue of entitlement to service connection for a disability manifested by frequent urination and urine leakage.  (See hearing transcript, page 53).  Neither matter has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issues of service connection for asbestosis, thyroid disability, bilateral hip disabilities, bilateral foot disabilities, bilateral ankle disabilities, headaches, vision problems, disability manifest by fatigue, hemorrhoids, hypertension, vertigo, GERD, OSA, RLS, and erectile dysfunction; service connection for heat exhaustion, concussion, psychiatric disability, memory loss, and back disability (on the merits); and seeking a rating in excess of 10 percent for hearing loss, TDIU, and SMC are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed May 2010 rating decision denied the Veteran service connection for concussion based essentially on a finding that he did not have a diagnosis of such disability.

2.  Evidence received since the May 2010 rating decision includes the report of a July 2013 private medical examination when the examiner opined that the Veteran sustained a concussion during service; relates to an unestablished fact necessary to substantiate a claim of service connection for a concussion; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed January 2002 rating decision denied the Veteran service connection for heat exhaustion based essentially on a finding that there was no residual disability from any such injury; a February 2009 rating decision declined to reopen the claim; and the Veteran did not perfect an appeal of the February 2009 decision, or submit new and material evidence within one year, and it because final.

4.  Evidence received since the February 2009 rating decision includes a July 2013 private medical examination attributing residual disability to heat exhaustion; relates to an unestablished fact necessary to substantiate a claim of service connection for heat exhaustion; and raises a reasonable possibility of substantiating such claim.

5.  An unappealed May 2010 rating decision denied the Veteran service connection for memory loss based essentially on a finding that he did not have a diagnosis of such disability.

6.  Evidence received since the May 2010 rating decision includes a report of a July 2013 private medical examination for TBI noting objective evidence of moderate memory loss; relates to an unestablished fact necessary to substantiate a claim of service connection for memory loss; and raises a reasonable possibility of substantiating such claim.

7.  An unappealed January 2002 rating decision denied the Veteran service connection for psychiatric disability based essentially on a finding that he did not have a diagnosis of such disability; a February 2009 rating decision denied service connection for posttraumatic stress disorder (PTSD) and declined to reopen the claim for (non-PTSD) psychiatric disability based on findings that there was no evidence of a PTSD diagnosis or of any psychiatric disability related to service; the Veteran did not perfect an appeal of the February 2009 decision, or submit new and material evidence within one year, and it because final.

8.  Evidence received since the February 2009 rating decision includes a July 2013 private medical examination noting diagnoses of psychiatric disability in the record and attributing such disability to the Veteran's service; relates to an unestablished fact necessary to substantiate a claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.

9.  An unappealed May 2010 rating decision denied the Veteran service connection for a back disability based essentially on a finding that there was no diagnosis of such disability.

10.  Evidence received since the May 2010 rating decision includes a July 2013 private medical opinion noting the provider's diagnosis of a back disability and attributing such disability to the Veteran's service; relates to an unestablished fact necessary to substantiate a claim of service connection for a back disability; and raises a reasonable possibility of substantiating such claim.

11.  The Veteran is not shown to have (or during the pendency of this claim to have had) a kidney disability.

12.  The Veteran is not shown to have (or during the pendency of this claim to have had) chronic pneumonia.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claims of service connection for concussion, heat exhaustion, a psychiatric disability, memory loss, and back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for kidney disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).

3.  Service connection for chronic pneumonia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Regarding the claims to reopen, inasmuch as this decision grants the benefit sought (i.e., reopens the claims), there is no reason to belabor the impact of the VCAA on those matters, as any notice or duty to assist omission is harmless.  

Regarding the claims seeking service connection decided herein, VA's duty to notify was satisfied by a letter dated in May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran was afforded a hearing before the undersigned.  At the March 2016 Board hearing, the undersigned identified the issues on appeal and sought to identify any pertinent evidence not currently associated with the record that might substantiate the claims.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. §  3.103 (c)(2). 

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  As discussed below, there is no competent (medical) evidence suggesting a diagnosis of kidney disability or chronic pneumonia, and the Veteran, a layperson, has not demonstrated that he has the required experience or training to (competently) make such diagnoses, which require medical expertise.  Consequently, a VA medical opinion to address the etiology of such conditions is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any (pertinent) evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

At the outset, the Board notes that service connection for heat exhaustion was denied (on the merits) because the Veteran failed to report for a scheduled examination.  See 38 C.F.R. § 3.655.  At the hearing the Veteran testified that he did not receive notice of this examination, and noted that he had appeared for other scheduled examinations.  Consequently, the Board finds that he has demonstrated good cause for his failure to appear and that 38 C.F.R. § 3.655 is not dispositive.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).
The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A January 2002 rating decision denied service connection for heat exhaustion and psychiatric disability based on findings that there was no diagnosis of psychiatric disability and no evidence of heat exhaustion residuals.  The evidence of record at that time included the Veteran's STRs (which are silent for complaints, findings, treatment, or diagnosis of psychiatric disability or residual disability related to heat exhaustion).  The Veteran did not appeal this decision, or submit new and material evidence within one year, and it became final.  

A February 2009 rating decision denied service connection for PTSD and declined to reopen claims of service connection for heat exhaustion and (non-PTSD) psychiatric disability based on findings that there was no diagnosis of PTSD, no clinical evidence of heat exhaustion residuals, and no indication that the Veteran's diagnosed psychiatric disability is related to service.  The evidence of record at that time included the Veteran's STRs (as noted above), private treatment records from April 1995 (noting treatment for depression), correspondence from the Veteran (stating that he has a diagnosis of PTSD and takes medication for such disability), and an incomplete PTSD stressor form.  The Veteran initiated an appeal of this decision by filing a notice of disagreement, but did not perfect his appeal with a substantive appeal or submit new and material evidence within one year of the rating decision, which became final.

A May 2010 rating decision denied service connection for concussion, memory loss, and back disability based on findings that there was no evidence of concussion in service and that chronic memory loss and back disability were not shown.  The evidence of record at that time included the Veteran's STRs (which are silent for complaints, findings, treatment, or diagnosis of concussion, memory loss, and back disability) and available postservice treatment records (to include private treatment records from April 1995).  The Veteran did not appeal this decision, or submit new and material evidence within one year, and it became final.  

Evidence received since the January 2002, February 2009, and May 2010 rating decisions includes, inter alia, a July 2013 private medical opinion that the Veteran experienced a concussion in service; that he had current symptoms of memory loss, psychiatric disability, and back disability; and that such symptoms were related to his service.  

Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, and in consideration of the relaxed criteria for evaluating claims for PTSD under 38 C.F.R. § 3.304(f) (with respect to psychiatric disability), the Board finds that the evidence received is both new and material with respect to the previously denied claims, and that they may be reopened.  

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including some kidney diseases (such as nephritis and calculi of the kidney) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for nephritis and calculi of the kidney).  38 U.S.C.A. § 1112; 38 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran has (or during the pendency of this claim has had) the disabilities for which service connection is sought, i.e., chronic pneumonia or kidney disability.  

The Veteran's STRs are silent for complaints of or treatment for kidney disability or pneumonia.  Notably, the Veteran reported that he experienced, but did not seek treatment for, pneumonia during National Guard service.  (See, e.g., January 2013 correspondence.)    

Postservice treatment records are likewise silent for complaints of or treatment for current kidney or chronic pneumonia disabilities.  For example, a June 2003 private treatment record notes the Veteran's report of a history of "walking pneumonia;" at that time, he denied any history of kidney disease.  An April 2009 private treatment records notes pneumonia in the past, but not recently.  An August 2009 private treatment record notes a history of "walking pneumonia" in 1989-1990, as reported by the Veteran (who, as a layperson, is not competent to provide such diagnosis and, as noted earlier, did not seek medical treatment for pneumonia during service (i.e., he was not reported a diagnosis by a medical professional)).  Postservice treatment records (to include laboratory findings) are silent for any clinical diagnosis of kidney disease or of chronic pneumonia.

In October 2012 correspondence, the Veteran reported that he was told by a doctor that he has kidney disease.  In June 2013 correspondence, he reported that during National Guard service antibiotics were prescribed to treat his pneumonia.  At the March 2016 Board hearing, he testified that he did not currently have pneumonia, but that he had it more frequently since his National Guard service.  (See hearing transcript, page 46).  The Veteran also testified (regarding kidney disease) that he did not have "a medical diagnosis from a doctor".  (See id., page 51).

With respect to kidney disability, there is no medical evidence in the record of a diagnosed kidney disability, and the Veteran, as a layperson, is not competent to provide such diagnosis, which requires medical expertise.  While he reported receiving such diagnosis in October 2012 correspondence (and is competent to report diagnoses provided by medical professionals), that assertion is contradicted by both his own testimony at the Board hearing (that he had no such medical diagnosis) and his postservice treatment records, to include laboratory findings, that are silent for any diagnosed kidney disability (see, e.g., October 2012 and April 2013 comprehensive metabolic panel results).  Thus, the Board finds that his October 2012 assertion is not credible and does not support his claim that he has a kidney disability.

Regarding chronic pneumonia, the Veteran has provided conflicting information as to whether he received medical treatment for pneumonia during National Guard service, and the diagnosis of pneumonia (which would be reflected in records of treatment for that condition) is a medical question.  However, even assuming, arguendo, that he had pneumonia diagnosed/treated in service, there is no medical evidence of current chronic pneumonia disability.  To the extent that pneumonia is mentioned in postservice treatment records, it is described as occurring during National Guard service or at some unspecified point in the past.  In April 2009, the Veteran denied any recent history of pneumonia.  The Board has considered the Veteran's lay testimony that he experiences pneumonia more frequently since his National Guard service, but he has not identified any specific episodes of pneumonia since such service (which ended two decades ago) or provided evidence of any postservice medical diagnosis of pneumonia (which is a medical question not capable of lay observation.)  Consequently, the Board finds that there is no competent evidence of a postservice chronic pneumonia disability.        

As the Veteran is not shown to have chronic pneumonia or kidney disabilities, he has not presented a valid claim of service connection for such disabilities.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in these matters must be denied.


ORDER

The appeals to reopen claims of service connection for concussion, heat exhaustion, memory loss, a psychiatric disability, and a back disability are granted.

Service connection for a kidney disorder is denied.

Service connection for pneumonia is denied.


REMAND

Hearing Loss

The Veteran's July 2014 substantive appeal reflects his request to provide testimony related to the severity of his hearing loss disability at a Travel or videoconference Board hearing.  Such testimony was not elicited in the March 2016 videoconference Board hearing.  Because the appellant is entitled to such a hearing upon request, and because both Travel Board and videoconference hearings are scheduled by the AOJ, remand of this matter is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700 (a).





Service Connection Claims

The Board finds that further development of the record is needed for a proper adjudication of the claims remaining on appeal (to include consideration on the merits of those claims reopened herein). 

The Veteran has asserted that his disabilities relate to his National Guard service, many related to treatment he received in June 1993 for possible heat exhaustion.   

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, such period of service must have when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6 (c), (d).

Because the Veteran seeks to establish service connection based on events during his National Guard service, whether or not he was serving in "federalized" service is a critical threshold question.  The Board acknowledges that there is an "administrative LOD" form in the record; however, it documents a period of ACDUTRA in excess of 1 year which is not otherwise supported by the record.  Accordingly, verification of the Veteran's service (i.e., whether or not it was federalized service and the dates of any such service) is necessary.  

[The Board acknowledges that the Veteran was granted service connection for hearing loss and tinnitus in a December 2012 rating decision.  However, that rating decision did not identify any specific periods of "federalized" service and sheds no light on the matter.]





SMC and TDIU

The matters of SMC and TDIU are inextricably intertwined with the service connection and increased rating claims being remanded; consideration of these claims must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1. The AOJ should schedule the Veteran for a Travel or videoconference hearing before the Board addressing the matter of the rating assigned for his hearing loss.  That matter should thereafter be processed in accordance with established appellate practices.

2.  The AOJ should arrange for exhaustive development to verify any (and all) periods of federalized (and qualifying for VA benefits) service (i.e., under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. § 3.6 (c), (d)) during which the Veteran alleges the disabilities remaining at issue were incurred.  The AOJ should request the service department to verify each such alleged period of federalized service, to specifically include a period in June 1993.  Thereafter the AOJ should prepare a memorandum for the record specifying which (if any) periods of National Guard service have been determined to be Federalized (and qualifying for VA benefits).

3.  The AOJ should then arrange for all necessary development, and make formal determinations (fact-findings) regarding (a) whether the claimed events, injuries, or diseases actually occurred; (b) if so, whether the Veteran was in Federalized line of duty at the time; and (c) whether the current claimed disabilities are indeed etiologically related to the events, injuries, or diseases incurred or aggravated in line of duty (after any further medical evidence development indicated).

4. The AOJ should then review the entire record, arrange for any additional development indicated (i.e., examinations, if warranted), and readjudicate the issues remaining on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


